In a negligence action to recover damages for personal injuries, plaintiff appeals from three orders of the Supreme Court, Queens County, all dated January 14, 1971, which respectively denied his three successive motions for leave to amend his bills of particulars. Appeals from orders made on notices of motion dated April 9, 1970 and June 29, 1970 dismissed as academic in view of the result reached herein on the appeal from the third order. Order made on notice of motion dated August 27, 1970 reversed and motion thereon granted, on condition that plaintiff submit to a pretrial physical examination if demanded by respondents. Demand for such physical examination shall be by written notice of not less than 10 days. Appellant is awarded $10 costs and disbursements against respondents jointly, to cover all the appeals. In our opinion, under all the circumstances of this case, the exercise of sound discretion requires that plaintiff be allowed to amend his bills of particulars to include the additional claimed injuries, upon the condition stated herein. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.